Title: From George Washington to Bushrod Washington, 15 January 1784
From: Washington, George
To: Washington, Bushrod



Dear Bushrod,
Mount Vernon Jany 15th 1784

I have received your letter of the 22d Ulto—the former one, accompanying my Trunks, also came safe.
When I came to examine the Chimney pieces in this House, I found them so interwoven with the other parts of the Work and so good of their kind, as to induce me to lay aside all thoughts of taking any of them down—for the only room which remains unfinished I am not yet fixed in my own mind but believe I shall place a Marble one there, at any rate I shall suspend the purchase

of any of those mentioned in your letter, & would not wish Mr Roberts to hold either of them in expectation of it.
My best wishes attend you in which your Aunt joins—My Complimts to Mr & Mrs Powell. With much truth & Affection I am Yrs

Go: Washington

